 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      JESS R. SMITH,
                                                            Case No. C18-5427-RBL-TLF
 7                                 Plaintiff,
                 v.                                         ORDER ADOPTING REPORT AND
 8                                                          RECOMMENDATION
        THOMAS L'HEUREUX, et al.,
 9
                                   Defendants.
10

11            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

12   Recommendation [Dkt. #24], recommending that the Court grant defendants’ Thomas

13   L’Heureux, Michael Wayman, M. Bradt, J. Amsbury, D. Dahne, K. McTarsney, and C.O.

14   McGinnis’ Motion to Dismiss pursuant to Fed. R. Civ. P. 12(c).

15      (1)    The Magistrate Judge’s Report and Recommendation is ADOPTED;

16      (2)    Defendants’ Motion to Dismiss (Dkt. #20) is GRANTED;

17      (3)    Plaintiff’s claims against defendants Thomas L’Heureux, Michael Wayman, M. Bradt,

18             J. Amsbury, are DISMISSED without prejudice for failure to state a claim.

19      (4)    Plaintiff’s claims against D. Dahne, K. McTarsney, and C.O. McGinnis are

20             DISMISSED with prejudice for failure to state a claim.

21      (5)    As plaintiff has been granted in forma pauperis, in forma pauperis may continue in the

22             event of appeal. See Rule of Appellate Procedure 24(a)(3).

23      (6)    The case shall proceed against the non-moving defendants Sgt. Ellis and C.U.S. Jones.

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1     (7)    The Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge

 2            Fricke, and to any other party that has appeared in this action.

 3           IT IS SO ORDERED.

 4           Dated this 9th day of May, 2019.

 5

 6

 7                                                        A
                                                          Ronald B. Leighton
 8
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
